Citation Nr: 0936025	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  09-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, type II.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD), and if so, may the reopened claim be 
granted.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2008 and July 2008 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The June 2008 decision denied entitlement to special 
monthly compensation based on a need for regular aid and 
attendance and/or housebound status, and denied entitlement 
to an evaluation  in excess of 20 percent for diabetes.  In 
an April 2009 decision issued during the pendency of this 
appeal, the RO granted an increased, 40 percent evaluation 
for diabetes mellitus, type II.

The July 2008 decision declined to reopen a previously denied 
claim of service connection for PTSD. 


FINDINGS OF FACT

1.  In correspondence received in August 2009, prior to 
promulgation of a decision in this appeal, the Veteran stated 
that he wished to withdraw from appellate status the issue of 
entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, type II.

2.  In correspondence received in August 2009, prior to 
promulgation of a decision in this appeal, the Veteran stated 
that he wished to withdraw from appellate status the issue of 
entitlement to special monthly compensation based on a need 
for regular aid and attendance and/or housebound status.

3.  In correspondence received in August 2009, prior to 
promulgation of a decision in this appeal, the Veteran stated 
that he wished to withdraw from appellate status the issue of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of entitlement to an 
evaluation in excess of 40 percent for diabetes mellitus, 
type II.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of entitlement to special 
monthly compensation based on a need for regular aid and 
attendance and/or housebound status.  38 U.S.C.A. §§ 7105(a), 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to decide the issue of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran did timely 
perfect an appeal of the June and July 2008 rating decisions 
denying entitlement to the benefits sought.

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  In 
August 2009 correspondence, the Veteran clearly and 
unequivocally stated that he wished to withdraw from 
appellate status his claims with regard to evaluation of 
diabetes, entitlement to special monthly compensation, and 
service connection for PTSD.  Having met the requirements of 
38 C.F.R. § 20.204, the appellant has effectively removed 
these matters from appellate status.  Accordingly, the Board 
does not have jurisdiction to decide the appeal for this 
benefit.  


ORDER

The appeal for entitlement to an evaluation in excess of 40 
percent for diabetes mellitus, type II is dismissed.

The appeal for entitlement to special monthly compensation 
based on a need for regular aid and attendance and/or 
housebound status is dismissed.

The appeal to reopen a previously denied claim of service 
connection for PTSD is dismissed.



____________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


